

115 HR 1740 IH: Faith-Based Community Center Protection Act
U.S. House of Representatives
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1740IN THE HOUSE OF REPRESENTATIVESMarch 27, 2017Ms. Michelle Lujan Grisham of New Mexico (for herself, Mr. Mast, Ms. Rosen, Mr. Katko, Mr. Norcross, Mr. Sean Patrick Maloney of New York, Mr. Tonko, Mrs. Murphy of Florida, Mr. Evans, Mr. Lance, Mr. Vargas, Ms. Slaughter, Mr. Peters, Ms. Frankel of Florida, Mr. Brendan F. Boyle of Pennsylvania, Ms. Velázquez, Mr. Hastings, Ms. Schakowsky, Mr. Schneider, Mr. Blumenauer, Mr. Cicilline, Ms. Sinema, Ms. Shea-Porter, Mr. Brown of Maryland, Mr. Faso, Ms. Pingree, Ms. Titus, Mr. Sires, Ms. Adams, Mr. Jeffries, Mr. Perlmutter, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo allow Homeland Security Grant Program funds to be used to safeguard faith-based community
			 centers across the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Faith-Based Community Center Protection Act. 2.Amendment to Homeland Security Grant ProgramTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended—
 (1)in section 2001 (6 U.S.C. 601)— (A)by redesignating paragraphs (6) through (14) as paragraphs (7) through (15), respectively; and
 (B)by inserting after paragraph (5) the following:  (6)Faith-based community centerThe term faith-based community center means a facility operated by a nonprofit faith-based community organization for the provision of recreational, social, or education services. For purposes of this paragraph, the term nonprofit means an organization described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.; and
 (2)in section 2008 (6 U.S.C. 609)— (A)in subsection (a)—
 (i)in paragraph (13), by striking and at the end; (ii)by redesignating paragraph (14) as paragraph (15); and
 (iii)by inserting after paragraph (13) the following:  (14)protecting faith-based community centers or vulnerable populations, including children or the elderly; and; and
 (B)by adding at the end the following:  (g)Protection of faith-Based community centers and vulnerable populations (1)Allocation of grant fundsOf the total amount authorized to be appropriated under paragraph (3) for grants awarded for the purpose described in subsection (a)(14), the Administrator shall award—
 (A)50 percent for the protection of faith-based community centers and vulnerable populations in communities with a population of not more than 1,000,000 individuals, as determined by the latest available decennial census; and
 (B)50 percent for the protection of faith-based community centers and vulnerable populations in communities with a population of more than 1,000,000 individuals, as determined by the latest available decennial census.
								(2)Federal share
 (A)In generalThe Federal share of a grant awarded for the purpose described in subsection (a)(14) may not exceed 50 percent of the total cost of a project and the non-Federal share shall be the remaining percentage of such total cost.
 (B)Method of paymentThe non-Federal share of project costs under a grant awarded for the purpose described in subsection (a)(14) may be paid in cash or in-kind from a grantee or a nonprofit entity involved with the project.
 (3)Authorization of appropriationsThere are authorized to be appropriated $20,000,000 for fiscal year 2017 to the Administrator to make grants for the purpose described in subsection (a)(14)..
 3.False information and hoaxesSection 1038(a)(1)(A) of title 18, United State Code, is amended by striking 5 years and inserting 10 years. 